Citation Nr: 1125195	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for alcohol abuse as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to Agent Orange exposure and/or service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was most recently before the Board in December 2009.

In August 2007 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The issue of entitlement to service connection for cirrhosis of the liver, to include as secondary to Agent Orange exposure and/or service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA examiners have linked the Veteran's alcohol dependence to the Veteran's service-connected PTSD.


CONCLUSION OF LAW

Alcoholism is proximately due to service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for alcoholism, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

By a rating decision dated in July 2006 the Veteran was granted service connection for PTSD.  The Veteran asserts that his alcoholism is related to his service-connected PTSD.

A February 2011 VA examiner opined that the Veteran's alcohol dependence (noted to be in sustained remission) was most likely caused by, or a result of, PTSD.  

The Board finds that the competent medical evidence demonstrates that the Veteran's alcohol dependence is causally related to service-connected PTSD.  The February 2011 VA examiner reviewed the Veteran's claims file, performed a contemporaneous examination, and provided a well-reasoned rationale for the opinion provided.  The February 2011 VA examiner's opinion is uncontradicted, and the May 2006 VA examiner arguably also linked the Veteran's alcohol problems and his PTSD.  

At the bare minimum, the Board finds that the evidence of record is in equipoise as to a relationship between alcohol dependence and service-connected PTSD.  Resolving doubt in the Veteran's favor, the Board finds that service connection for alcohol dependence is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for alcohol dependence, as secondary to service-connected PTSD, is granted.


REMAND

As for the issue of entitlement to service connection for cirrhosis of the liver, to include as secondary to Agent Orange exposure and/or PTSD, the Board finds that the February 2011 physician's opinion is not adequate to address the matters presented by this issue.

The February 2011 VA physician's opinion (that the Veteran's cirrhosis was not related to alcohol dependence) was based primarily on diagnoses of "cryptogenic cirrhosis" that were contained in the Veteran's private medical records.  It is unclear to the Board as to whether the diagnoses of "cryptogenic cirrhosis" provided by the Veteran's private physicians' (for example, as indicated in the November 30, 2009 private record of C.W.H., Jr., MD, JD) were rendered in a way that were specifically intended to exclude alcohol dependence as a factor in the Veteran's cirrhosis.  In this regard, the Board notes the absence of a diagnosis of non-alcoholic fatty liver disease (NAFLD), and, the Board also observes that the Veteran's records appear to contain no diagnosis of diabetes or of obesity.  

Due to the helpful letters previously submitted by the Veteran's private physician (C.W.H., Jr., MD, JD), the Board finds that Dr. H should be requested to clarify the diagnosis that he has characterized as "cryptogenic cirrhosis."  In particular, Dr. H should be asked to state whether the Veteran's liver cirrhosis is the result of the Veteran's alcohol dependence.

The Board also finds that should the requested information from Dr. H. not be received, the Veteran should be scheduled for a VA examination for the express purpose of determining whether the Veteran has liver cirrhosis that is related to alcohol dependence.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary authorizations for release of this information, the AOJ should contact the Veteran's private physician (C.W.H., Jr., MD, JD) and request that Dr H. state whether the Veteran's liver cirrhosis is the result of the Veteran's service-connected alcohol dependence.  In this regard, Dr. C.W.H. should be specifically requested to reconcile the opinion provided with the diagnosis of "cryptogenic cirrhosis" noted in his November 30, 1999 medical report.  

2.  If, after waiting a reasonable amount of time, the requested information from Dr. H. is not received, the Veteran should be scheduled for a VA examination for the express purpose of determining whether the Veteran has liver cirrhosis that is related to alcohol dependence.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's liver cirrhosis is proximately due to, or aggravated by, service-connected alcohol dependence.

3.  The AOJ should then readjudicate the issue of entitlement to service connection for cirrhosis of the liver, to include as secondary to Agent Orange exposure and/or service-connected disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


